Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.
Claims 1-6, 8-10, 12-18 are pending. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

.
Previously presented rejection of claims 1-6, 8-10, 12-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Gobbi and Alonso is maintained for reasons of record.  

Claim 14 is amended to include specific catalyst for making 2.  New dependent claims 15-18 recite limitations that are not relevant to the criticality claim identified (and acknowledged) earlier.  
Applicants arguments focuses on the ‘difference’ that is critical to the claimed process, namely, the use of (instant) sulfonate versus (prior art) halide, pointed out in the previous action with partial structures: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


More specifically, according to Applicant, cited Alonso Review article (review article is an article that summarizes the current state of understanding) Alonso

    PNG
    media_image2.png
    22
    457
    media_image2.png
    Greyscale

even though, previous action on page 3 addressed this issue: 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Choosing sulfonate ester from the known list of result-effective variables 
		
    PNG
    media_image4.png
    16
    259
    media_image4.png
    Greyscale

taught by Gobbi page 3, line 22 

    PNG
    media_image5.png
    49
    589
    media_image5.png
    Greyscale

is within the routine optimization protocols of process chemists.    
The use of polar solvents (see working example Example 3, first as well as making salt (of basic compounds) and converting them to free bases (see page 9, lines 24-27) are fully taught in Gobbi.  
Therefore, amendments and Applicants arguments do not overcome the rejection.  

Additional references available but not used here for interchangeable use of halides and triflates and making & using triflates from pyridones, in Suzuki couplings:  
Beletskaya, Coordination Chemistry Reviews 385 (2019) 137-173  (Review) and Kassanova Russian Chemical Bulletin, International Edition, Vol. 65, No.11, pp. 2559—2567, November, 2016 

Suggestion:
Amend base claim 1 with the limitations of dependent claims 2-4. 

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, the conversion of 8 to 2 wherein R is tosyl with 
    PNG
    media_image6.png
    21
    266
    media_image6.png
    Greyscale

is impossible, as indicated activating agent is expected to make R = CF3 in 2.  
Further, the acid HZ is not defined, further lacks antecedent basis.  
	Also tosyl is a p-toluene sulfonyl group, the recitation in claim 14 as R = tosyl does not make sense, lacks antecedent basis.  
Amend claim with R = CF3. 
Also amend specification scheme 1  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625